Election/Restrictions

1.    Applicant elected claims 17-20 of Group I in the reply for the Requirement of Restriction/Election on 02-08-21 is a Non-Responsive response after the Restriction Election Requirement of 01-08-21.
A) None of the claims 17-20 belong to Group I, Claims 17-19 belongs to Group II, and Claim 20 belongs to Group III.
B) The applicant elected Claims 17-19 and 20 from two restricted different Groups. 
2.    Since the response of 02-08-21 for the requirement of restriction/election is an improper response, the amendment with the election of 02-08-21 is not entered; and since the Requirement of Restriction/Election 01-08-21 is still standing, the applicant should response to the Restriction/Election Requirement properly, election or election with a proper amendment; and the response time set by the Restriction/Election Requirement of 01-08-21 is still available, and the time set for response was expired on 03-08-21; applicant needs to file a petition and pay a later fee if the next response after 03-08-21.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848